Mr. Justice Adams concurring. The obligations of the parties were correlative. The obligation, of the city was to pay to the plaintiff in error the salary appropriated for the place which he held, and his obligation was to perform the services pertaining to the place. It is incumbent on him to prove that he was willing to perform the services pertaining to and required by Ms place. If, when removed, he was unable, by reason of physical or mental infirmity, to perform the services for the performance of which he was appointed or employed, he was not ready to discharge his obligation, and, with his inability to discharge his obligation, the city’s obligation to pay him terminated. His place was at a station, where there was large, complicated and expensive machinery, constituting part of the water works of the city, which machinery it was his duty to watch carefully during certain hours; and it is shown, by a great preponderance of the evidence, that owing doubtless to some physical infirmity, he was unable to keep awake at times when he should have been alert and watchful; in brief, that he was incapable of performing the duties which he had-undertaken to perform. On this ground I concur in the decision of the court.